Citation Nr: 0929589	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-00 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of overpayment of 
$10,353.00 in disability compensation. 


REPRESENTATION

Appellant represented by:	Gold Star Wives of America, 
Inc.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1982 until 
October 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran was in receipt of service-connected 
disability payments for bilateral hearing loss, left eye 
keratoconus, and patella tendonitis of the right knee. The 
total combined rating was 70 percent.

2.  The Veteran was incarcerated beginning July 28, 2004 and 
is scheduled to be released November 2, 2016.  The offenses 
of which he was convicted were all felonies.

3.  The Veteran notified the RO he was incarcerated in a 
statement received at the RO on May 5, 2005.

4.  After being advised by the Veteran of his incarceration, 
VA failed to act in a timely manner resulting in the creation 
of the overpayment of disability compensation in the amount 
of $324.00. 

5.  There is no indication of fraud, misrepresentation, or 
bad faith on the part of the Veteran.

6.  Concerning the overpayment during the period from July 
2004 until May 2005, the Veteran was at fault in the creation 
of the overpayment.

7.  Recovery of the overpayment in the amount of $10,029.00 
would not result in undue financial hardship (i.e., would not 
deprive the Veteran of the basic necessities of life).

8.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment created would result in 
unjust enrichment of the Veteran, inasmuch as he accepted 
benefits to which he was not entitled.


CONCLUSIONS OF LAW

1.  A partial waiver of recovery of the overpayment of VA 
compensation benefits, in the amount of $324.00, is 
warranted.  38 U.S.C.A. § 1114(a), 5107, 5302, 5313 (West 
2002); 38 C.F.R. §§ 1.911, 1.962, 1.963, 1.965, 3.665 (2008).

2.  Waiver of recovery of the overpayment of VA compensation 
benefits, in the amount of $10,029.00, is not warranted.  
38 U.S.C.A. § 1114(a), 5107, 5302, 5313 (West 2002); 
38 C.F.R. §§ 1.911, 1.962, 1.963, 1.965, 3.665 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

The VCAA provisions are not applicable to claims such as the 
one decided here.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002)(holding that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims).  Once VA has determined that a debt 
exists through an administrative decision, it must advise the 
debtor of this fact promptly in writing and apprise the 
debtor of his rights and remedies, to include that he may 
dispute the debt's existence or the amount of debt, as well 
as request a waiver of it, and any consequences resulting 
from lack of payment. 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 
1.911(b), (c), (d), 1.963(b)(2).  In July 2007, VA advised 
the Veteran of the appropriate laws and regulations relating 
to his challenge of the propriety of the debt's creation.  In 
addition, he was provided ample opportunity to submit 
evidence and argument in support of such challenge.  Since 
the Veteran's claim for waiver of overpayment is being 
granted in part by this decision, any failure to notify the 
Veteran is moot and not prejudicial.

The Veteran contends that he is entitled to a waiver of an 
overpayment of service connected compensation in the amount 
of $10,353.00.  He acknowledges that there was an overpayment 
due to his incarceration, but requests a waiver of repayment 
of the debt due to his many physical disabilities and the 
financial hardship it would impose.  The pertinent facts in 
this matter are not in dispute.  The Veteran is entitled to 
receive compensation payments for his service-connected 
disabilities of bilateral hearing loss, left eye keratoconus, 
and patella tendonitis of the right knee.  As of October 
2000, his combined evaluation was 70 percent.  

Under applicable regulation, there is a limitation on payment 
of compensation to persons incarcerated for conviction of a 
felony.  The law provides, in relevant part, that any person 
who is entitled to compensation who is incarcerated in a 
state penal institution for a period in excess of sixty days 
for conviction of a felony shall not be paid such 
compensation for the period beginning on the sixty-first day 
of such incarceration and ending on the day such 
incarceration ends.  In the case of a Veteran with service-
connected disability rated at 20 percent or more, the Veteran 
will receive the rate of compensation payable under 
38 U.S.C.A. § 1114(a), or the 10 percent rate.  38 U.S.C.A. 
§ 1114(a); 38 C.F.R. § 3.665(a)(d).

In an April 2005 correspondence, the Veteran informed VA that 
he was incarcerated at the Century Correctional Institution 
and specifically inquired whether he would continue to 
receive his VA benefits while he was incarcerated.  The RO 
received this letter on May 5, 2005.  There is no indication 
the RO attempted to verify whether the Veteran was 
incarcerated or began the process to adjust the Veteran's 
compensation payment at that time.

In June 2005, VA was notified by the Social Security 
Administration (SSA) Prison Match that the Veteran had been 
incarcerated since July 28, 2004 for conviction on two felony 
charges and was not scheduled to be released until November 
2, 2016.  Based upon this notice, the RO advised the Veteran 
in June 2005 that they proposed a reduction in his benefits 
pursuant to 38 C.F.R. § 3.665.  In other words, the Veteran 
was informed that his benefits would be reduced to the 10 
percent rate effective August 31, 2004, 61 days after his 
incarceration.

A subsequent undated letter reflected the RO informed the 
Veteran that the proposed reduction had been implemented and 
his benefits were reduced to the 10 percent rate, effective 
August 31, 2004.  The Veteran was further notified that this 
reduction resulted in an overpayment of benefits and a 
separate correspondence from VA Debt Management would provide 
him with the exact amount of the overpayment.  The Veteran 
requested a waiver of the overpayment in September 2005.  

In July 2007, VA Debt Management Center advised the Veteran 
that the amount of the overpayment was $10,353.00.  A full 
audit of the Veteran's account was undertaken and the Veteran 
was informed of the findings in the July 2007 letter.  VA 
explained the overpayment was created because the Veteran did 
not notify VA of his incarceration and as a result of that, 
it was necessary to retroactively amend the VA compensation 
award to reduce his compensation to the 10 percent rate 
effective the 61st day after his conviction, or in this case 
August 31, 2004.  38 C.F.R. § 3.665.  The audit clearly 
indicated that the Veteran was overpaid for the period from 
August 31, 2004 until July 31, 2005.  The audit specified 
that for the period from August 31, 2004 until November 30, 
2004, the Veteran should have been paid $106.00 a month and 
for the period from December 1, 2004 until July 31, 2005, the 
Veteran should have been paid $108.00 a month.

As a preliminary matter, the Board notes that the Veteran has 
not disputed that a debt was created and he has not disputed 
the amount of the debt.  Significantly, the July 2007 letter 
advised him that there were two separate claims he could 
make, challenging the existence of the debt and requesting a 
waiver of repayment.  Even after receipt of this letter, the 
Veteran did not challenge the creation of the debt.  Rather, 
the Veteran's sole contention is that the debt should not 
have to be repaid.  Therefore, the matter of the validity of 
the debt is not before the Board and the only issue to be 
decided on appeal is whether a waiver of recovery of the 
overpayment is warranted under the facts of this case.  
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 
38 C.F.R. § 1.911 (2008); VAOPGCPREC 6-98 (April 24, 1998).

Prior to consideration of the appropriateness of a waiver, 
the Board must make a threshold determination as to whether 
there is fraud, misrepresentation or bad faith on the part of 
the Veteran in the creation of the overpayment. See 38 C.F.R. 
§ 1.965(b).  Regardless of whether or not the originating 
agency has found fraud, misrepresentation, or bad faith so as 
to act as a bar to waiver of an overpayment, the Court has 
held that the Board is required to make such a threshold 
determination.  Cf. Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  If such action is found, the Board cannot waive the 
indebtedness by inquiry into the "equity and good conscience" 
criteria. Farless v. Derwinski, 2 Vet. App. 555, 556 (1992).  
Only one of three elements (fraud, misrepresentation, or bad 
faith) need be shown to preclude consideration of waiver of 
recovery of the indebtedness. 38 U.S.C.A. § 5302(c).

VA regulations define "bad faith" as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government. 38 
C.F.R. § 1.965(b).

Absent any evidence of fraud, misrepresentation or bad faith, 
a waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience. 38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the Veteran and to 
the government. 38 C.F.R. § 1.965(a).  The standard "Equity 
and Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  Under the 
regulation, "equity and good conscience" involves a variety 
of elements: (1) fault of the debtor, (2) balancing of the 
faults, (3) undue hardship, (4) whether recovery would defeat 
the purpose of the benefit, (5) unjust enrichment, and (6) 
changing position to one's detriment. 38 C.F.R. § 1.965.  The 
list of elements is not all-inclusive. See Ridings v. Brown, 
6 Vet. App. 544, 546 (1994).

In the present case, the Veteran has made no representation 
that could be characterized as fraudulent, misrepresentation 
or bad faith.  In fact, the Veteran's correspondence that was 
received at the RO in May 2005 clearly illustrates the 
Veteran was not trying to seek an unfair advantage or gain at 
VA's expense.  Therefore, the Veteran is not precluded from a 
waiver of indebtedness under 38 U.S.C.A. § 5302.  
Accordingly, the Board will discuss whether collection of the 
debt would be against equity and good conscience.  

The Board finds that the appellant was partially at fault in 
the creation of the debt. The Veteran was incarcerated in 
June 2004, but did not report that he had been incarcerated 
until April 2005, nearly a year later.  This delay was one of 
the reasons for the creation of the debt.  

However, VA was also partially at fault in creation of the 
debt.  Specifically, VA was on notice as of May 5, 2005, that 
the Veteran's compensation should be reduced as a result of 
his incarceration.  It is unclear why the RO did not act 
after receiving the Veteran's correspondence.  Rather the RO 
waited to be advised by the SSA about the Veteran's 
incarceration.  Although the Veteran did not timely inform VA 
of his incarceration, VA compounded the overpayment of the 
Veteran's VA compensation benefits by failing to adjust his 
compensation award so as to avoid the creation of an 
overpayment of disability compensation, beginning in May 5, 
2005. Id.  The Board finds that it would be against equity 
and good conscience to require that the Veteran repay the 
amount of the overpayment of the his compensation benefits 
between May 5, 2005, the date the RO received notification of 
his incarceration for a felony conviction, and July 31, 2005, 
the date that VA adjusted the compensation.  The evidence of 
record does not show any actual or imputed knowledge of the 
Veteran as to the existence of the erroneous award since he 
inquired as to his eligibility to receive VA benefits while 
imprisoned.  There also is no indication that after the 
Veteran notified the RO of his incarceration that any action 
or inaction on the part of the Veteran contributed to the 
erroneous payment of his disability compensation.  Simply 
put, the Veteran is not at fault for the overpayment created 
by VA's administrative error in continuing to pay him 
disability compensation after he notified the RO of his 
incarceration. See Erickson v. West, 13 Vet. App. 495, 499 
(2000).  Accordingly a partial waiver of $324.00 is granted 
for the 3 month period in which the RO continued to pay the 
Veteran in spite of being on notice that a reduction in 
benefits may be warranted.  

Concerning the balance of the overpayment in the amount of 
$10,029.00, the Veteran's fault clearly outweighs the fault 
attributable to the VA.  For this period, the Veteran failed 
to notify VA in a timely manner of the change in his status 
affecting his legal entitlement to VA benefits.  
Specifically, following his felony conviction and 
imprisonment, the Veteran waited 9 months before inquiring 
whether he was still entitled to receive his monthly 
benefits.  

The Veteran has argued that he was not aware that he had to 
notify the VA that he was incarcerated.  However, the VA 
mailed a notice to the Veteran in September 2004 which 
enclosed VA Form 21-8764, "Disability Compensation Award 
Attachment-Important Information."  This form advised the 
Veteran that benefits would be reduced upon incarceration in 
a Federal, State, or local penal institution in excess of 60 
days for conviction of a felony.  The form also instructed 
the Veteran to notify VA immediately of any change of 
address.  In other words, the Veteran had notice that he had 
duties in regards to his benefits and should advise VA of any 
changes in his situation. 

Additionally, although there are no copies of annual award 
correspondence in the claims file, the Board concludes that 
the Veteran was likely in receipt of annual letters at least 
in 2003 and 2004 that advised him of cost of living increases 
in his existing benefits and that included a notice that his 
payments would be reduced on incarceration.  The Board notes 
that, "[t]here is a presumption of regularity that attaches 
to actions of public officials." Woods v. Gober, 14 Vet. App. 
214, 220 (2000); United States v. Chemical Foundation, 272 
U.S. 1, 14-15 (1926).  The United States Court of Appeals for 
Veterans Claims (Court) has also "applied the presumption of 
regularity to all manner of VA processes and procedures." 
Woods, 14 Vet. App. at 220; see Butler v. Principi, 244 F.3d 
1337, 1340 (Fed. Cir., 2001) (the presumption of regularity, 
presumed that the Department had properly discharged its 
responsibilities by attaching a copy of the notice of 
appellate rights to the notification letter).  The Court has 
also stated that "[i]t is well settled that 'clear evidence 
to the contrary' is required to rebut the presumption of 
regularity, i.e. the presumption that notice was sent in the 
regular course of government action." Schoolman v. West, 12 
Vet. App. 307, 310.  

The Veteran also alleged that his mental condition precluded 
him from advising the VA of his incarceration.  The record 
clearly documents the Veteran has been diagnosed with various 
psychiatric disorders, including depression, anxiety and 
personality disorders.  However, the record also illustrates 
that the Veteran's psychiatric disability did not preclude 
him from complying with several other VA regulations.  
Specifically, the Veteran continued to meaningfully 
participate in his appeal concerning service connection for 
depression during this period.  Furthermore, letters dated 
from January through March 2005 reflect the Veteran wrote the 
VA requesting status updates on this appeal; however, he 
failed to notify VA of any change in his address or advise 
them he had been incarcerated.  

The Board also finds that collection of the debt would not 
deprive the appellant of basic necessities.  In reaching this 
conclusion, the Board has noted that in a financial status 
form dated in September 2005 the Veteran reported no monthly 
expenses and no income but assets in the amount of $6000.00.  
The Veteran also reported private debt in the amount of 
$8000.00.  He indicated, however, the main financial 
hardships involved saving his mother's house and paying legal 
fees and further indicated he would contact the creditors 
after he resolved his legal issues. While he indicated he 
would need funds to purchase personal hygiene items or 
reading materials, he did not provide an estimated monthly 
expense for these items.  In other words, the Veteran's 
combined picture does not indicate that collection of the 
debt would deprive him of basic necessities.  Specifically, 
as the Veteran remains incarcerated, his food and lodging are 
being provided to him.  He has not presented any credible 
evidence showing that recovery of the overpayment debt would 
cause hardship.  

The Board finds that the recovery of the overpayment would 
not nullify the objective for which the benefits were 
intended.  Compensation programs are designed to compensate a 
Veteran for lost earning ability due to service-connected 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In the 
present case, however, the Veteran is incarcerated, and thus 
has little or no lost earning ability due to disability.  
Therefore, recovery of the overpayment would not tend to 
defeat the purpose of the VA benefits program.

The Board also finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the appellant 
because he would be allowed to retain funds to which he was 
not entitled.  The appellant was paid more than he was 
entitled under VA law because he failed to inform the VA that 
he was incarcerated.  As was noted above, a Veteran with a 
100 percent rating would be reduced to payment based on a 10 
percent rating following the 61st day of incarceration 
following conviction of a felony.

Finally, the Board notes that there is no indication that the 
appellant has changed his position to his detriment based on 
reliance on VA benefits.  In summary, for the remaining debt 
of $10,029.00, the elements set forth in 38 C.F.R. § 1.965 
weigh against the appellant's claim for a waiver.  Recovery 
of the overpayment which was created would not be against 
equity and good conscience.  Therefore, the Board concludes 
that a waiver of overpayment in the amount of $10,029.00 plus 
interest is not warranted.







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a partial waiver of recovery of overpayment of 
disability compensation in the amount of $324.00 is granted.

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the amount of $10,029.00 is denied.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


